Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 01/25/2021; claims foreign priority to 2020-010843 , filed 01/27/2020. Claim(s) 1-11 are pending. Claim(s) 1  and 10-11 are independent claim(s).

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 01/25/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11 fail to recite statutory subject matter, as defined in 35 U.S.C. 101, because:
	Claims 1-9  are considered software per se (i.e., computer program product). Computer programs may be explicitly claimed as, for example, a series of code or instructions for performing functions or may be implicitly claimed as, for example, a system, a module or an apparatus; where there is the current specification defines the computer program product of claim(s) 1-9  is computer program products according to various embodiments of the present invention…….may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s)…(see the current specifications in paragraph(s) 54-57 for details). Thus, it will be interpreted in its broadest reasonable sense as a software means, which is the case here.  
	Accordingly, claims 1-9 fail to recite statutory subject matter, as defined in 35 U.S.C. 101.
In addition, claim 11  is considered transmitted media ...(i.e., "computer readable medium” itself is reasonably to interpret as a  transmitted media”)...see the current specifications in paragraph(s) 155-156 for details...). 
Accordingly, claim 11 fails to recite statutory subject matter, as defined in 35 U.S.C. 101.
In the interest of compact prosecution, the application is further examined against the prior art, as stated below, upon the assumption that the applicants may overcome the above stated rejections under 35 U.S.C. 101 

    Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., (“US 11,297,192 A1-” claims foreign priority to JP2020-007525- DATED Jan. 21, 2020 [hereinafter “Mori”], in view of LERNER  et al. , (“US 20040093568 A1” filed 10/23/2003 [hereinafter “Lerner”],
Independent Claim 1 Mori teaches: An information processing apparatus comprising: a determiner that determines an area including a handwritten figure from image data; a recognizer that recognizes a handwritten character from the handwritten figure; an acquirer that acquires a file name; and a file generator that generates a file with a file name based on a handwritten character when the recognizer recognizes the handwritten character based on the image data, (Mori The Abstracts , C1 L22-28 and C2 L5-25, C13 L15-65 and C14 L1-35, describing a file name or the like is set by using a recognized character string obtained by performing OCR processing of  an image processing system in which when a paper document is computerized, a file name or the like is set by using a recognized character string obtained by performing OCR processing...wherein the method of setting a file name, there is a method of extracting character information by performing OCR processing for a scanned image and selecting a character string that is used as a file name from the obtained character information... Also see Fig. 1 and C3 L34-35, further includes the image processing system includes an MFP (Multifunction Peripheral) 110 and server apparatuses 120 and 130 providing cloud services on the internet. ...)
I the BRI (Broadest Reasonable Interpretation) Mori’s method of extracting character information by performing OCR processing for a scanned image; is recognized as ...recognizes a handwritten character from the handwritten figure...as claimed.
It is noted Mori describing a file generator that generates a file with a file name based on the extracting character information by performing OCR processing for a scanned image...as describes above... However, Mori does not expressly teach the limitations said, ... and generates a file with the file name acquired by the acquirer when the recognizer does not recognize a handwritten character; But the combination of Mori and Lerner teach these limitation(s) in Lerner the Abstracts and Para(s) 63- 64 , describing the handwritten recognized operation is designed to recognize the new handwritten name and (if necessary) to change the machine-generated title in text file name box 810 to match the new recognized name. Alternatively, if desired, the original machine-generated title in box 810 may remain unchanged, optionally until the user prompts the system to recognize the new handwritten title. Once the user is satisfied with the handwritten and machine-generated titles, he or she can tap the stylus on the "OK" button 812 (as represented by arrow 814), which then replaces the machine-generated title 802 with the handwritten title 816 in the interface screen 800, as illustrated in FIG. 8C....)
I the BRI (Broadest Reasonable Interpretation) Lerner’s method where the handwritten recognized operation is designed to recognize the new handwritten name and (if necessary) to change the machine-generated title in text file name box 810 to match the new recognized name. Alternatively, if desired, the original machine-generated title in box 810 may remain unchanged, optionally until the user prompts the system to recognize the new handwritten title. Once the user is satisfied with the handwritten and machine-generated titles; is recognized as generates a file with the file name acquired by the acquirer when the recognizer does not recognize a handwritten character as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Mori’s method of extracting character information by performing OCR processing for a scanned image, to include a means of said ... and generates a file with the file name acquired by the acquirer when the recognizer does not recognize a handwritten character as taught by Lerner, that allows the operating system to receive, save, access, render, and/or display handwritten information (e.g., in the form of electronic ink) for use as file names (e.g., for files, documents, graphics, etc. saved on or accessible by the computer system); author identifiers; keywords or comments associated with a file, document, or object; and the like...[In Lerner Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2 Mori and Lerner further teach: , wherein the determiner determines an area including a handwritten figure from a margin area of the image data, (Mori The Abstracts  and C2 L9-25. describing an image processing system in which when a paper document is computerized, a file name or the like is set by using a recognized character string obtained by performing OCR processing...wherein displaying a first UI screen for setting a property relating to a scanned image by using a recognized character string obtained by performing character recognition processing for the scanned image and a second UI screen that displays a list of a plurality of scanned images; generating learning data by registering positional information relating to a recognized character string used for setting of the property in association with a document form of the scanned image..[BRI, is recognized as handwritten figure]...)

Claim 3 Mori and Lerner further teach: , wherein the determiner determines an area including a handwritten figure from an area that is not included in any of a character area, a photograph area, a halftone dot area, and a background area, (Mori The Abstracts  and C6 L18-55...i.e., character area detection processing, character recognition processing (OCR processing) .[BRI, is recognized as detection processing in any of a character area, a photograph area, a halftone dot area, and a background area, as claimed.)

Claim 4 Mori and Lerner further teach: , wherein the file name is editable, (Mori The Abstracts  and C7 L30-40...i.e., the MFP 110 displays a UI screen...includes file name setting/editing .)

Claim 5 Mori and Lerner further teach: wherein, in a case where the image data is image data on a document having multiple pages, the file generator generates a file with a file name based on a handwritten character when the recognizer recognizes the handwritten character based on image data on a first page of the document, (Mori The Abstracts  and C2 L5-25...i.e., a file name is set by using a recognized character string obtained by performing OCR processing... registering positional information relating to a recognized character string used for setting of a property relating to a scanned image in association with a document form of the scanned image. ....a first scanned image that is selected from a plurality of scanned images included in a list, a scanned image having a document form similar to a document form of the first scanned image is determined among other scanned images included in the list....)

Claim 6 Mori and Lerner further teach: wherein the file generator generates the file based on image data other than the image data on the first page of the document, (Mori The Abstracts  and C2 L5-25...i.e., a file name is set by using a recognized character string obtained by performing OCR processing... registering positional information relating to a recognized character string used for setting of a property relating to a scanned image in association with a document form of the scanned image. ....a first scanned image that is selected from a plurality of scanned images included in a list, a scanned image having a document form similar to a document form of the first scanned image is determined among other scanned images included in the list....[BRI as other than the image data on the first page...as claimed].) 

Claim 7 Mori and Lerner further teach: wherein the file generator generates a file from which the handwritten character has been deleted, (Mori The Abstracts  and C7 L30-40...i.e., the MFP 110 displays a UI screen...includes editing/deleting scanned images .)

Claim 8 Mori and Lerner further teach: wherein, when an area determined by the determiner includes a predetermined mark, the file generator generates a file with a file name based on the handwritten character recognized based on a handwritten figure included in the area, (Mori The Abstracts  and C6 L18-55...i.e., character area detection processing, character recognition processing (OCR processing)...Moreover Mori C13 L15[Wingdings font/0xE0]C14 L15, mentions area determined by the determiner includes information on “formID”, “imageWidth”, “imageHeight”, and “regions”. predetermined mark . [BRI as predetermined mark as claimed.])

Claim 9 Mori and Lerner further teach: wherein, when the determiner determines multiple areas, the file generator generates a file with a file name based on a handwritten character recognized based on a handwritten figure included in one of the areas, (Mori The Abstracts  and C6 L18-55...i.e., character area detection processing, character recognition processing (OCR processing)...Moreover Mori C13 L15[Wingdings font/0xE0]C14 L15, mentions area determined by the determiner includes information on “formID”, “imageWidth”, “imageHeight”, and “regions”. predetermined mark . [BRI as multiple areas as claimed.])

Regarding Claim(s) 10 and 11 (respectively)  is/are fully incorporated similar subject of claim(s) 1 and 1 (respectively)   cited above.
---------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazume (“US 20190303701 A1”  filed 03/14/2019), describing n optical character recognition (OCR) result of image data, obtained by performing OCR processing on the image data, store the OCR result in a memory, extract a first character string from the OCR result stored in the memory, and generate a file name to be assigned to a file of the image data using the extracted first character string... [the Abstract].





Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177